DETAILED ACTION
Non-final rejection mailed August 8, 2022 is withdrawn. The following action includes new and complete grounds of rejection.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Specifically, claims 3 and 5 lack proper SEQ ID references for the listed sequences. Applicants can utilize the referencing scheme they use for these sequences on pages 4 and 5 of the specification.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d) (see for example Figures 2a, 2b, 2d, 3a-d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Figure 1c.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: COMPOSITION CONTAINING C2CL ENDONUCLEASE FOR GENOME EDITING AND METHOD FOR GENOME EDITING USING SAME.
The abstract of the disclosure is objected to because it does not describe the claimed invention and recites unrelated subject matter of “dielectric calibration”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: (a) Several errors appear throughout the specifications. Following is a non-exhaustive list of some misspellings appearing in the specifications: CRISPR is misspelled as “CRIPR” on page 1, line 18, C2c1 is misspelled as “Cac1” on page 3, line 14, sgRNA is misspelled as “sigRNA” on page 4, line 35.  (b) Error in identifying correct PAM sequence on page 2, line 8 which states “recognizing 5'-TTN PAM sequence instead of than 5'-TTN PAM sequence”. According to the remainder of the sentence the second PAM sequence must be for SpCas9 thus a correction may be: “recognizing 5'-TTN PAM sequence instead of than 5'-NGG PAM sequence”. Appropriate corrections are required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 3, line 10. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, which is dependent on claim 3, recites a limitation “wherein a guide RNA is represented by the following General Sequence Formula”. Claim 3 already provides a sequence for the guide RNA. Since the composition of claim 2 that claim 3 depends on recites “a guide RNA”, the relationship between the sequences of claim 5 and 3 are unclear i.e. is the sequence of claim 5 adding another guide RNA to this composition or presenting an alternate sequence for the guide RNA. For the purpose of compact prosecution, claim 5 will be interpreted to be dependent on claim 2. 
Regarding claim 11 and 12, both recite a limitation of “having ...introduced”. It is unclear if this limitation is reciting active steps of a process (i.e. a product by process type limitation) or a transitional phrase.  Furthermore, in case this limitation is a transitional phrase, it is unclear if this limitation lends the claim to be open or close ended. The specifications mentions “a mammalian embryo having the genome-editing composition introduced thereinto” on page 2, line 35 however it is not clear if the embryo may have only this genome editing compositions. Transitional phrases such as "having" must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products Inc., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (interpreting the term "having" as open terminology, allowing the inclusion of other components in addition to those recited); Crystal Semiconductor Corp. v. TriTech Microelectronics Int’l Inc., 246 F.3d 1336, 1348, 57 USPQ2d 1953, 1959 (Fed. Cir. 2001) (term "having" in transitional phrase "does not create a presumption that the body of the claim is open"); Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1573, 43 USPQ2d 1398, 1410 (Fed. Cir. 1997) (in the context of a cDNA having a sequence coding for human PI, the term "having" still permitted inclusion of other moieties). For the purpose of compact prosecution, “having” will be interpreted as open ended in claims 11 and 12. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

In view of the MPEP § 2106, claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Guidance
A three-part inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101 for process claims that involve laws of nature. See Subject Matter Eligibility Guidance. This inquiry comprises answering: 1) Is the claimed invention directed to one of the four statutory patent-eligible subject matter categories: process, machine, manufacture, or composition of matter? 2A) Does the claim recite or involve one or more judicial exceptions? Judicial exceptions include abstract ideas, laws of nature/natural principles, natural phenomena, and natural products. 2B) Does the claim as a whole recite something significantly more than the judicial exception(s)? 
Claim Interpretation 
With respect to claims 1, applicant' s claimed invention is interpreted as comprising a gene or DNA encoding a C2c1 endonuclease and a gene or DNA encoding a guide RNA, a DNA coding. With respect to claim 2, applicant’s claimed invention is interpreted as comprising a gene or DNA encoding a C2c1 endonuclease derived from Alicyclobacillus acidoterrestris. 
Analysis in View of Claim Interpretation and Subject Matter Eligibility Guidance
1) Do the claim(s) fall into a statutory category of invention?
Claims 1 and 2 are directed to a genome editing composition, which is a composition of matter. Therefore, claims 1 and 2 are directed to statutory subject matter. 
2A) Judicial Exception
            1) Does the claim recite a judicial exception? 
Claims 1 and 2 recite a judicial exception because the C2c1 endonuclease and guide RNA of claim 1 and C2c1 derived from Alicyclobacillus acidoterrestris  of claim 2 are not markedly different from their naturally-occurring counterparts. MPEP 2106.04(b)(II) teaches that when a claim recites a nature-based product limitation, the markedly different characteristics analysis should be used to evaluate the nature-based product limitation. MPEP 2106(c) teaches this analysis. For product claims, where the claim is to a nature-based product produced by combining multiple components, the markedly different characteristics analysis should be applied to the resultant nature-based combination, rather than its component parts. The instant specification on page 3 states that C2c1-endonuclease is found in various bacterial species, a representative example being Alicyclobacillus acidoterrestris-derived C2c1-CRISPR endonuclease (lines 5-11). The specification teaches that “guide RNA” may be a dual RNA including CRISPR RNA (cRNA) and trans-activating crRNA (tracrRNA) (p. 3, l. 28-29). Shmakov et al. (Mol. Cell, 2015, Vol. 60, p. 385-397; https://www.cell.com/molecular-cell/pdf/S1097-2765(15)00775-3.pdf) teach the discovery and functional characterization of a C2c1 CRISPR-Cas system. Schmakov et al. teach that Class 2 CRISPR-Cas locus denoted “C2c1” is represented in 18 bacterial genomes, encodes a Cas1-Cas4 fusion, Cas2, and a large putative effector protein, and are typically adjacent to a CRISPR array (pp. 386, 2nd col., last paragraph). Shmakov characterized the C2c1 system from A. acidoterrestris ATCC 49025 to map small RNAs associated with the C2c1 locus. Processing of crRNAs of 34 nt in length was found, and 79-nt small RNA believed to be a tracrRNA was also identified (p. 389, 1st col., 1st paragraph). Therefore, the composition of instant claims 1 and 2 encompass naturally-occurring products.  
2) Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Claims 1 and 2 do not recite additional elements that are required to be present in the composition or integrate the judicial exception into a practical application because .
2B) Do the claim(s) as a whole recite an inventive concept (a.k.a. something significantly more) than the judicial exception?
No. There is nothing in the instant specification that teaches that the C2c1 endonuclease and guide RNA of the claims interact or function any differently than the naturally occurring C2c1 and their corresponding naturally occurring guide RNAs.
Summary
On balance, the relevant factors weigh against eligibility and claims 1 and 2 do not qualify as eligible subject matter under 35 U.S.C. § 101.

	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (cited in the IDS dated 09/05/2019).
Regarding claim 1, Yang discloses a “A genome editing composition, comprising: a C2c1 endonuclease, a gene coding therefor, or an expression vector carrying the gene; and a guide RNA, a DNA coding therefor, or an expression vector carrying the DNA” in the In brief section specifically stating that their work discloses “… a C2c1 RNAguided DNA endonuclease …that may have implications for new genome editing applications. In the methods (In vitro cleavage assay) section, Yang discloses the composition to comprise of “an equimolar ratio of sgRNA and purified AacC2c1 proteins” where AacC2C1 is the C2c1 endonuclease derived from Alicyclobacillus acidoterrestris and sgRNA is a single guide RNA.
Regarding claim 2, Yang discloses “C2c1 endonuclease is derived from Alicyclobacillus acidoterrestris” in the abstract stating “We have determined crystal structures of Alicyclobacillus acidoterrestris C2c1 (AacC2c1)” and in the methods (Protein Expression and Purification) stating “The gene encoding full-length Alicyclobacillus acidoterrestris C2c1 was synthesized”.
Regarding claim 3, Yang discloses the sequence of the guide RNA which is same as the General Sequence Formula 1 recited in the claim. Sequence from Yang is as follows: GUCUAGAGGACAGAAUUUUUCAACGGGUGUGCCAAUGGCCACUUUCCAGGUGGCAAAGCCCGUUGAGCUUCUCAAAUCUGAGAAGUGG CAC CAGAACCGGAGGACAAAGUC seen in Figure 1c and methods (In vitro transcription and Purification of sgRNA). The underlined section of the sequence is similar to X1X2X3 of the General Sequence Formula 1 recited in the claim and the italicized section of the sequence is similar to (N)n where n=20.
Regarding claim 5, as interpreted in accordance to the 112(b) rejection set forth above, Yang discloses the sequence of the guide RNA which is same as the General Sequence Formula 2 recited in the claim. Sequence from Yang is as follows: GUCUAGAGGACAGAAUUUUUCAACGGGUGUGCCAAUGGCCACUUUCCAGGUGGCAAAGCCCGUUGAGCUUCUCAAAUCUGAGAAGUGGCAC CAGAACCGGAGGACAAAGUC seen in Figure 1c and methods (In vitro transcription and Purification of sgRNA). The italicized section of the sequence is (N)n of the General Sequence Formula 2 recited in the claim where n=20.
Regarding claim 6, Yang discloses a guide RNA sequence where n=20 in Figure 1c and methods (In vitro transcription and Purification of sgRNA).
Regarding claim 8, Yang discloses the genome editing composition of claim 1, and it is the Examiner’s position that the same composition is capable of the same intended use as instantly claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 1 above, and further in view of Meijrink et al (US 11396665) as evidenced by Shmakov et al (Discovery and Functional Characterization of Diverse Class 2 CRISPR-Cas Systems. Molecular Cell, Volume 60, November 2015).
Regarding claim 4, Yang discloses the recited sequence of claim 4 (AGCUUCUCAAA) to be part of R:AR duplex-1 region of the sgRNA (see Figure 1c) and states that "One end of R:AR duplex-1 and the adjacent tetraloop cannot be traced in the structure, indicating that these regions may be flexible due to lack of interactions with C2c1" on page 1817 (left column last sentence) thus indicating that this sequence within the sgRNA may not perform a specific function. Furthermore, the applicant mentions this deletion in line 30, page 4 of the specification but does not identify the purpose. Lacking any disclosure of a specific purpose for the deletion,  to a person with ordinary skill in the art the implicit disclosure of Yang would render obvious that the deletion of 1-15 nucleotides from the recited sequence is of little consequence to the function of the sgRNA and therefore permissible.  
"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (A process for catalytically producing carbon disulfide by reacting sulfur vapor and methane in the presence of charcoal at a temperature of "about 750-830°C" was found to be met by a reference which expressly taught the same process at 700°C because the reference recognized the possibility of using temperatures greater than 750°C. The reference disclosed that catalytic processes for converting methane with sulfur vapors into carbon disulfide at temperatures greater than 750°C (albeit without charcoal) was known, and that 700°C was "much lower than had previously proved feasible."); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976) (Reference disclosure of a compound where the R-S-R' portion has "at least one methylene group attached to the sulfur atom" implies that the other R group attached to the sulfur atom can be other than methylene and therefore suggests asymmetric dialkyl moieties.). Thus, it will be obvious to one of ordinary skill in the art during the process of routine optimization of the sgRNA sequence to delete 1-15 nucleotides from the recited sequence to maybe obtain a shorter sequence that are more easily inserted in vector delivery systems with lower package capacities to yield the predictable result of not effecting the functioning of the sgRNA with a reasonable expectation of success because this portion of the sgRNA sequence does not interact with the C2c1 endonuclease and is thus flexible as disclosed by Yang. 

Regarding claim 7, 
Yang does not teach “the C2c1 endonuclease further comprises a nuclear localization signal”. 
Meijrink teaches “A preferred Cas protein according to the present invention comprises a nuclear localization sequence” in column 23, lines 17-18 where Cas protein is CRISPR associated protein that includes the family of endonuclease commonly used in CRISPR technology. Furthermore, Meijrink states in column 23, lines 25-32 that “...it is believed that a nuclear localization sequence is not necessary for CRISPR-Cas activity in a host cell, but that including such sequences enhances activity of the system, especially as to targeting nucleic acid molecules into the nucleus. Such nuclear localization sequence is preferably present in the Cas protein, but may also be present anywhere else such that targeting of the CRISPR-Cas system to the nucleus is facilitated”. Thus, it is obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to combine the C2c1 endonuclease disclosed in Yang with the teaching of Meijrink to yield predictable result of enhancing the activity of this enzyme as disclosed by Meijrink (column 23, lines 25-32 ) with a reasonable expectation of success  since addition of nuclear localization sequence to nucleic acid sequences is routinely used to increase nuclear targeting of a molecule as also disclosed by Meijrink (column 23, lines 25-32). 
Regarding claims 9-12, 
Yang does not teach 
“A genome editing method, comprising a step of introducing the genome editing composition of any one of claim 1 into an isolated cell or organisms exclusive of humans”
“wherein the cell is a eukaryotic cell and the organism is a eukaryotic organism exclusive of humans.”
“An isolated genetically modified cell, having the genome editing composition of claim 1 introduced thereinto.” (Note 12(b) interpretation mentioned above)
“A genetically modified organism, exclusive of a human, having the genome editing composition of claim 1 introduced thereinto.” (Note 12(b) interpretation mentioned above)
Meijrink teaches
A step of introducing genome editing composition into an isolated cell. Specifically, it states in column 2, lines 29 “The present invention further relates to a method of producing a host cell, comprising contacting a host cell with the composition according to the present invention” where “contacting a host cells” is “a step of introducing”.
The cell of the method is filamentous fungal host cell which is a eukaryotic single cell organism (see Title and Abstract).
An isolated genetically modified cell comprising of a genome editing composition. Specifically, it states in column 2, lines 27-29 “The present invention further relates to a host cell comprising a composition according to the present invention”.
A genetically modified organism comprising of a genome editing composition. Specifically, it states in column 2, lines 27-29 “The present invention further relates to a host cell comprising a composition according to the present invention” where “the host cell” is filamentous fungal host cell (see Abstract) which is a single cell organism. 
Meijrink states their motivation to develop a genome editing composition to generate a genetically modified filamentous fungal host cell in column 1, lines 38-46, "Recent advances in genomics techniques and analysis methods have significantly accelerated the ability to e.g. catalog and map genetic factors associated with a diverse range of biological functions and diseases. Precise genome engineering technologies are needed to enable systematic reverse engineering of causal genetic variations by allowing selective perturbation of individual genetic elements, as well as to advance synthetic biology, biotechnological, and medical applications." The instant application, Yang and Meijrink are all in the same field of endeavor of improving and utilizing CRISPR/Cas based genome editing techniques. Thus, it will be obvious to one of ordinary skill in the art that substituting the Cas9 endonuclease used in the filamentous fungal cell genome editing method of Meijrink with the composition including the C2c1 endonuclease of Yang to generate a eukaryotic cell and/or organism will yield predictable genome editing results with reasonable expectation of success considering the similarities between structural features and functions of C2c1 and previously disclosed Cas endonucleases with regards to genome editing as evidenced by Shmakov (Page 387, right column, under subheading “C2c1 and C2c3 Proteins Contain RuvC-Like Nuclease Domains and Have a Domain Architecture Resembling Cpf1”).
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATASHA DHAR whose telephone number is (571)272-1680. The examiner can normally be reached M-F 8am-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATASHA DHAR/Examiner, Art Unit 4161                                                                                                                                                                                                        
/Melissa L Fisher/Primary Examiner, Art Unit 1611